Case 3:19-cv-01353-SMY Document 17 Filed 04/17/20 Page 1 of 4 Page ID #109




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 NICHOLE HOBSON,                                   )
                                                   )
                         Plaintiff,                )
                                                   )
 vs.                                               )   Case No. 19-CV-1353-SMY
                                                   )
 GRANITE NURSING AND                               )
 REHABILITATION CENTER, LLC,                       )
                                                   )
                         Defendant.
                                  SCHEDULING ORDER
YANDLE, District Judge:

       Having reviewed the Joint Report of the Parties and finding that the parties have

substantially complied with the requirements of FED. R. CIR. P. 26(f) and SDIL-LR 16.2(a), the

Court hereby approves the attached Joint Report of the Parties.

       The parties should note that they may, pursuant to FED. R. CIV. P. 29, modify discovery

dates set forth in the Joint Report by written stipulation, except that they may not modify a date if

such modification would impact the deadline for the completion of all discovery, the deadline for

filing dispositive motions, or the date of any court appearance.

A.     Discovery Deadlines

       1.      Initial interrogatories and requests to produce, pursuant to Federal Rules of Civil

               Procedure 33 and 34 shall be served on opposing parties by June 19, 2020.

       2.      Plaintiff’s deposition shall be taken by October 14, 2020.

       3.      Defendant’s deposition shall be taken by December 15, 2020.




                                             Page 1 of 4
Case 3:19-cv-01353-SMY Document 17 Filed 04/17/20 Page 2 of 4 Page ID #110




     4.    Motions to amend the pleadings, including the commencement of a third party

           action, shall be filed by July 1, 2020 (which date shall be no later than 90 days

           following the Scheduling and Discovery conference).

     5.    Expert witnesses shall be disclosed, along with a written report prepared and signed

           by the witness pursuant to Federal Rule of Civil Procedure 26(a)(2), as follows:

           Plaintiff’s expert(s): October 20, 2020.

           Defendant’s expert(s): December 21, 2020.

           Third Party expert(s): December 21, 2020.

     6.    Depositions of expert witnesses must be taken by:

           Plaintiff’s expert(s): November 20, 2020.

           Defendant’s expert(s): January 21, 2021.

           Third Party expert(s): January 21, 2021.

     7.    Discovery shall be completed by January 21, 2021. Any written interrogatories

           or request for production served after the date of the Scheduling and Discovery

           Order shall be served by a date that allows the served parties the full 30 days as

           provided by the Federal Rules of Civil Procedure in which to answer or produce by

           the discovery cut-off date.

     8.    All dispositive motions shall be filed by February 6, 2021. Dispositive motions

           filed after this date will not be considered by the Court.

B.   Discovery Procedures

     1.    Depositions upon oral examination, interrogatories, requests for documents, and

           answers and responses thereto shall not be filed unless on order of the Court.

           Disclosures or discovery under FED. R. CIV. P. 26(a) are to be filed with the Court



                                         Page 2 of 4
Case 3:19-cv-01353-SMY Document 17 Filed 04/17/20 Page 3 of 4 Page ID #111




            only to the extent required by the final pretrial order, other Court order, or if a

            dispute arises over the disclosure or discovery.

     2.     The Court expects the parties to Comply with the meet-and-confer requirements of

            FED. R. CIV. P. 37 prior to contacting the Court with discovery disputes or filing

            motions.

     3.     All discovery disputes that cannot be informally resolved shall be brought to the

            Court’s attention through written motion. The Motion shall be no longer than 10

            pages and shall state “DISPUTED” in the title. Responses shall be filed within 7

            days and shall be no longer than 10 pages. No reply briefs shall be filed. Only

            material directly related to the motion shall be attached to the motion (i.e. if the

            only dispute is about Interrogatory 15, only that interrogatory and answer (and those

            related) shall be attached to any motion or response). Disputed discovery motions

            will be referred to the Magistrate Judge initially assigned to the case for disposition.

     4.     Discovery disputes during depositions or those requiring prompt resolution shall be

            presented to the Magistrate Judge initially assigned to the case in accordance with

            his/her standard procedures.

B.   Pretrial and Trial Deadlines:

     1.     As initially set by the Court, this case is set for a Final Pretrial Conference on May

            5, 2021 at 1:30 p.m. and Jury trial on May 17, 2021 at 9:00 a.m. in the Federal

            Courthouse, Benton, Illinois.

     2.     All “Daubert” motions (seeking to exclude expert testimony/evidence) filed

            pursuant to Fed.R.Evid 702 and/or 703 must be filed by the dispositive motion




                                           Page 3 of 4
Case 3:19-cv-01353-SMY Document 17 Filed 04/17/20 Page 4 of 4 Page ID #112




               deadline. Counsel is advised that Daubert motions not filed in accord with this

               deadline will be denied as untimely filed.

       3.      Motions in limine must be filed no later than 21 calendar days before the final

               pretrial conference. Responses to motions in limine must be filed no later than 14

               calendar days before the final pretrial conference.

       4.      Fed.R.Civ.P. 26(a)(3) pretrial disclosures are due at least 30 days before the first

               day of trial. Objections are due 14 days after the disclosures are made.

       5.      The signed, joint proposed Final Pretrial Order shall be submitted no later than 3

               business days prior to the Final Pretrial Conference.

       The parties are referred to the Court’s Case Management Procedures located on the Court’s

website for further instructions.

       The parties are reminded that the Magistrate Judge can preside over all proceedings in this

action, including trial and the entry of judgment, should the parties wish to consent. SDIL-L.R.

72.2(b)(3); 28 U.S.C. § 636(c). However, consents cannot be tendered once a motion for summary

judgment has been filed or the deadline has elapsed.

       IT IS SO ORDERED.

       DATED: April 17, 2020



                                                       STACI M. YANDLE
                                                       United States District Judge




                                            Page 4 of 4
